Case: 20-50219     Document: 00515552060         Page: 1    Date Filed: 09/03/2020




            United States Court of Appeals
                 for the Fifth Circuit                              United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                No. 20-50219                        September 3, 2020
                              Summary Calendar                        Lyle W. Cayce
                                                                           Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Marco Antonio Perez-Sanchez,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 5:19-CR-655-1


 Before Southwick, Duncan, and Oldham Circuit Judges.
 Per Curiam:*
        Appealing the judgment in a criminal case, Marco Antonio Perez-
 Sanchez challenges his below-guidelines sentence of 45 months of
 imprisonment and three years of supervised release for illegal reentry. He
 asserts that the enhancement of his sentence pursuant to 8 U.S.C.


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50219      Document: 00515552060        Page: 2     Date Filed: 09/03/2020




                                  No. 20-50219


 § 1326(b)(1) is unconstitutional because the enhancement is based on facts
 neither alleged in his indictment nor proven to a jury beyond a reasonable
 doubt.
          As Perez-Sanchez concedes, this issue is foreclosed by Almendarez-
 Torres v. United States, 523 U.S. 224, 239-47 (1998). See United States v.
 Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Rojas-Luna, 522
 F.3d 502, 505-06 (5th Cir. 2008). Thus, summary affirmance is appropriate.
 See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
 GRANTED, the Government’s alternative motion for an extension of time
 to file a brief is DENIED, and the judgment of the district court is
 AFFIRMED.




                                       2